United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Washington DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1676
Issued: December 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 9, 2007 terminating her compensation and medical
benefits and a nonmerit decision dated April 6, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether the Office has met its burden of proof to terminate
appellant’s compensation and medical benefits effective March 18, 2007 on the grounds that she
had no continuing disability or medical residuals causally related to her accepted lumbosacral
sprain; and (2) whether the Office properly declined to reopen appellant’s claim for
consideration of the merits under section 8128(a) of the Federal Employees’ Compensation Act.

FACTUAL HISTORY
On March 5, 1975 appellant, then a thirty-one-year-old nursing assistant, filed a traumatic
injury claim alleging that on February 9, 1975 she experienced pain in her back and neck after
turning a patient. She stopped work on February 15, 1975 and returned to work on
February 17, 1975. Appellant filed a second traumatic injury claim on February 9, 1976. She
alleged that she developed back pain when assisting a patient to sit up in bed. The Office
accepted appellant’s claim for chronic lumbosacral strain with radiculopathy and entered
appellant on the periodic rolls on September 24, 1976. By decision dated August 20, 1979, the
Office denied appellant’s claim for continuing compensation beyond September 13, 1979. It
vacated this decision on March 26, 1982 and retroactively reinstated appellant’s compensation
benefits for temporary total disability on December 28, 1982.
Appellant returned to work as a part-time floral designer on July 15, 1983. The Office
issued a loss of wage-earning capacity determination on August 15, 1983 based on her actual
earnings.
Appellant’s attending physician, Dr. Cecil H. Neville, Jr., a Board-certified orthopedic
surgeon, completed a report on February 17, 1999 and diagnosed degenerative disc disease at
L5-S1 with radiculopathy. He opined that appellant was totally disabled. In a letter dated
June 12, 2000, the Office requested that appellant provide medical records in support of her
continued disability. Appellant submitted a form report completed by a physician’s assistant.
The Office requested additional medical information by letter dated December 6, 2004.
Appellant submitted a form report dated January 6, 2005 completed by a physician’s assistant.
By letter dated June 27, 2005, the Office requested that appellant provide a detailed narrative
medical report addressing her current condition. Appellant submitted a form report completed
by a physician’s assistant dated July 6, 2005.
The Office referred appellant for a second opinion evaluation with Dr. Donald Getz, a
Board-certified orthopedic surgeon, to determine if she continued to experience residuals of her
1976 employment injury. Dr. Getz examined appellant on February 23, 2006. He noted her
history of injury and accepted condition. Dr. Getz also noted that appellant experienced the
additional conditions of asthma and exogenous obesity. He examined her, noting that appellant
had waddling gait consistent with her body habitus of massive exogenous obesity that she could
not walk on her toes, but could walk on her heels for a few steps. Dr. Getz found that appellant
could bend to her knees with difficulty and had difficulty standing and rising from a chair.
Appellant’s reflexes were equal and hypoactive. He diagnosed massive exogenous obesity,
degenerative disease with osteoarthritis of the spine and degenerative arthritis of the knees.
Dr. Getz stated, “In my opinion any disability associated with [appellant’s] original injury of
February 9, 1976 has ceased and has been replaced by progressive spinal osteoarthritis associated
and caused by her exogenous obesity.” He noted that appellant was disabled due to her knee
condition which was not related to her original injury. Dr. Getz opined that appellant was
unemployable due to her multiple obesity-related problems.
The Office requested additional medical evidence from appellant’s attending physician
regarding her current conditions on October 6, 2006.

2

In a letter dated January 29, 2007, the Office proposed to terminate appellant’s
compensation and medical benefits. It noted that Dr. Getz found that appellant was no longer
disabled due to her employment-related conditions and suffered no residuals of those conditions.
The Office informed appellant that a physician’s assistant was not considered a physician under
the Act. The Office allowed her 30 days to submit additional medical evidence.
In a letter dated February 12, 2007, appellant alleged that her employment-related
condition had worsened. She stated that Dr. Getz did not provide a through examination.
By decision dated March 9, 2007, the Office terminated appellant’s compensation and
medical benefits effective March 18, 2007 finding that the weight of the medical evidence as
represented by Dr. Getz’s report established that her disability or residuals related to her 1976
employment injury had ceased.
Appellant submitted an appeals request form on April 2, 2007 initialed by the right to
request reconsideration. By decision dated April 6, 2007, the Office declined to reopen
appellant’s claim for consideration of the merits as she failed to submit any information or
evidence in support of the request.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.2 The
Office’s burden of proof in termination compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3 The
right to medical benefits for an accepted condition is not limited to the period of entitlement of
disability. To terminate authorization for medical treatment the Office must establish that a
claimant no longer has residuals of an employment-related condition which require further
medical treatment.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s 1976 claim for chronic lumbosacral strain with
radiculopathy. Appellant returned to part-time light-duty work and the Office reduced her
compensation benefits to reflect her wage-earning capacity. The most recent medical report
from appellant’s physician is dated 1999, from Dr. Neville, diagnosing degenerative disc disease
with radiculopathy. Although he opined that appellant was totally disabled, Dr. Neville did not
provide an opinion attributing her disability to her accepted employment injury of chronic
lumbosacral strain with radiculopathy.
1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

4

Mary A. Lowe, supra, note 2.

3

The Office requested additional medical reports supporting appellant’s continued partial
disability beginning in 2000. Appellant did not submit any medical evidence addressing her
condition after this date. She did submit form reports completed by a physician’s assistant in
2000, January and July 2005. The definition of “physician” found in section 8101(2) of the Act,
does not include physician’s assistants.5 It is well established that, to constitute competent
medical opinion evidence, the medical evidence submitted must be signed by a qualified
physician.6 Therefore, these reports do not constitute medical evidence and are not competent to
support appellant’s claim for continuing disability and medical residuals related to her accepted
employment injury.
Due to the lack of recent medical evidence in the record and after repeated requests for
updated medical reports, the Office referred her to Dr. Getz, a Board-certified orthopedic
surgeon, for a second opinion evaluation. Dr. Getz noted appellant’s history of injury, medical
history and provided findings on physical examination. He concluded that she had no continuing
disability or residuals to her accepted condition of chronic lumbosacral strain with radiculopathy.
Dr. Getz attributed appellant’s current disability and medical conditions to her obesity and
resulting osteoarthritis of the spine and knees. He opined that these conditions were not
employment related. The Board finds that the weight of the medical evidence is represented by
Dr. Getz. His report is thorough and well reasoned and clearly opined that appellant’s current
conditions and disability were not related to her accepted back strain, but instead due to
osteoarthritis which was attributable to her obesity. The Office has met its burden of proof to
terminate appellant’s compensation and medical benefits.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,7
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.8 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.9

5

5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551, 554 (2002). Therefore, the reports from a physician’s
assistant are entitled to no weight under the Act. Id.
6

Vickey C. Randall, 51 ECAB 357, 360 (2000); Arnold A. Alley, 44 ECAB 912, 921 (1993). Merton J. Sills, 39
ECAB 572, 575 (1988).
7

5 U.S.C. §§ 8101-8193, § 8128(a).

8

20 C.F.R. § 10.606(b)(2).

9

20 C.F.R. § 10.608(b).

4

ANALYSIS -- ISSUE 2
Appellant requested reconsideration on April 2, 2007 but did not provide any
documentation or narrative in support of her request. As she did not provide any evidence or
argument in support of her reconsideration request, the Office properly denied her application for
reconsideration without reopening the case for review of the merits.
CONCLUSION
The Board finds that the medical evidence establishes that appellant has no continuing
disability or medical residuals and that therefore the Office properly terminated her
compensation and medical benefits effective March 18, 2007. The Board further finds that the
Office properly declined to reopen appellant’s claim for consideration of the merits on
April 6, 2007.
ORDER
IT IS HEREBY ORDERED THAT the April 6 and March 9, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

